Citation Nr: 1425079	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is in the claims file.

The Virtual VA paperless claims processing system does not contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The lay and medical evidence indicates that the Veteran's schizophrenia may be related to service, but is insufficient to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  REMAND is necessary to obtain a VA examination with opinion to determine whether the Veteran's schizophrenia manifested in service.

The case is REMANDED for the following actions:	

1. Request that the Veteran identify and secure any private medical records (PMRs) and/or non-medical evidence not included in the claims file.  In particular:

a. Request that the Veteran obtain an explanation from Dr. Wheeler as to why the Veteran's paranoid schizophrenia developed in service.

b. Advise the Veteran that he may obtain and submit "buddy statements," personal correspondence, or other evidence that is relevant to his claim that his schizophrenic disorder manifested in service.

If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA medical records (VAMRs) dating from August 2012 forward and associate them with the claims file.

3. Attempt to locate the Veteran's personnel records for his period of active service in the U.S. Army (June 1980 to June 1982), to include any records related to disciplinary problems or actions - undertake to make as many requests as necessary to obtain relevant records.  If the Veteran's personnel records cannot be located, make a formal finding as to their unavailability.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

4. Schedule a VA mental health examination.  The examiner must opine as to whether the Veteran's current schizophrenia relates to service.  The entire claims file, to include a copy of this REMAND, should be made available to the examiner, who must note its review.  The following considerations should govern the examination:

a. The VA examiner must opine as to whether the Veteran's diagnosed schizophrenia was cause or aggravated or that in manifest in service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

March 1980 and September 1981 Reports of Medical Examination, finding no psychiatric problems upon entry into service or during service, respectively.

February 2007, July 2007, August 2007, April 2009 and May 2009 VAMRs, documenting a history of legal problems (to include jail time), auditory hallucinations, drug abuse (cocaine), and violent behavior.  See also PMRs from March 2008, November 2008, and February 2010.

August 2007, October 2007, January 2008, and August 2010 VAMRs, diagnosing schizophrenia.

March 2008 PMRs, diagnosing psychotic disorder and a cocaine-induced psychotic disorder.

September 2008 letter from a mental health therapist, stating that the Veteran has not worked in the last six months.

April 2009 letter from the manager of a homeless shelter, stating that the Veteran "will never be able to hold an employment position."

April 2009, May 2009, and February 2010 PMRs, noting auditory hallucinations (including voices using racial slurs against the Veteran), paranoia, violent thoughts, and anger management problems.

August 2009 Social Security ruling, finding that the Veteran was disabled as of December 2007.  See also Social Security Disability file (received in August 2012 in compact disc format).

September 2009 medical opinion by Dr. Wheeler, opining that "it is at least as likely as not that [the Veteran] developed a psychiatric disorder" from his experiences during service.

October 2011, November 2011, and April 2012 PMRs, noting ongoing visual and auditory hallucinations, episodes of cutting and violent urges, schizophrenia and cocaine abuse, attempted suicide, and arrest for assault in 1995.

August 2012 hearing transcript, noting regular physical abuse and hazing during military service as well as verbal abuse in the form of racial slurs.

c. The examiner should also provide an opinion as to the effect, if any, of the Veteran's schizophrenic disorder on his occupational and social functioning.  To this end, the examiner should identify the nature, frequency, and severity of the Veteran's schizophrenic symptoms and the resulting functional impairment.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SCHIZOPHRENIA IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinions cannot be given, the examiner must state the reasons why.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinions.  If the report is deficient, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of service connection for a schizophrenic disorder and of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

